Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board, which affirmed the decision of a referee which had overruled the initial determination of the Industrial Commissioner. Claimant, a married woman, was temporarily retired from her employment because she was five months pregnant. This was due to an arbitrary policy on the part of her employer. Thereafter, and before she became physically disabled, she applied for unemployment insurance benefits. Her application was denied initially by the Industrial Commissioner on the ground that she was unavailable for employment. The decision disqualifying her from benefits was apparently made on the ground, not that she was pregnant, but rather because she had made no effort to obtain employment. We think there is some evidence in the record which indicates that claimant looked for employment after she was retired, and hence a question of fact arose as to whether she was available for employment within the meaning of section 522 of the Unemployment Insurance Law (Labor Law, art. 18). Decision affirmed, without costs. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.